Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
	Applicant’s amendment filed 3 February 2021 has been fully considered, however, the amendments have not been entered, as the amendments change the scope of the claims and therefore raise new issues that would require further consideration and/or search beyond the scope of time provided for the AFCP 2.0 program, with respect to amendments regarding low temperature aging and order of the process steps.
	Claims 1-11 and 13-21 are pending with claims 1-10 and 21 under examination and claims 11 and 13-20 withdrawn.
/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        



/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732